DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 28 and 31 are objected to because of the following informalities:  
In claim 1 line 8 supported was misspelled “support”
In claim 28 line 4 a hyphen is incorrectly used in the expression “is-disposed”.
	 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In claim 4 line 3 the phrase “a first shelf support cross member” is considered indefinite.  It is uncertain if applicant is reciting a support cross member in addition to the support cross members previously recited in claim 3 line 14 or perhaps a first said cross member.  Likewise in claim 4 line 4, the phrase “a second shelf cross member” is considered indefinite.  It is uncertain if applicant is reciting a support cross member in addition to the support members recited in claim 3 line 14 or perhaps a second said cross member. 
In claim 4 line 4 the phrase “the first panel” is indefinite.  It is unclear if applicant is referring to the first interior panel (claim 1 line 7) or the first panel (claim 4 line 2) of the first support wall.   Likewise see “the first panel” in claim 24 line 3 which is deemed indefinite.

	In claim 4 lines 4 and in line 5 the phrase “the second panel” is indefinite. It is unclear if applicant is referring to the second interior panel (claim 1 line 9) or the second panel (claim 4 line 2) of the first support wall.  Likewise see “the second panel” in claim 24 line 3 and in line 4 which is deemed indefinite.
 
	In claim 5 lines 3; claim 25, line 3 and claim 29, line 3 the phrase “of respective first shelf support cross members” is considered to be indefinite. It is uncertain if applicant is claiming additional first shelf cross members or perhaps referring back to respective said first shelf cross members that were previously cited in claim 4 line 3 and claim 24 line 2.  Similarly, the phrase  “of respective second shelf cross members” in claim 5 line 6; claim 25 line 5 and claim 29 line 5 is considered to be indefinite.  It is uncertain if applicant is claiming and additional second shelf cross members  or referring back to respective said second shelf cross members previously cited in claim 4 line 5   and claim 24 line 3.
	
The limitation "first retractable shelf" in claim 6, lines 1-2 is indefinite.  There is insufficient antecedent basis for this limitation in the claim.


In claim 7, line 6 the phrase “the respective shelf support cross member” lacks proper antecedent basis.  It is unclear which of the previously recited said shelf support cross member is”the receptive”  said shelf support cross member.  Likewise “the respective” in claim 30, line 5 is deemed indefinite.  
	
	Claim 26 recites the limitation "the first shelf support cross member” in lines 4 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the second  shelf support cross member” in lines 7 and 14.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 27 line 9 the phrase “an interior side panel of the vehicle” is considered indefinite.  It is uncertain if  applicant is referring to the same “an interior side panel of the vehicle” as previously recited in claim 27, line 7 or a second interior side panel.

	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson US Patent NO. 3,589,768 in view of Magistrelli US Patent No. 5,090,337.
The Wilson patent disclose a delivery truck comprising:

(claim 27) a first support wall and a second support wall(in figure 1 see two walls located in center of truck compartment forming three storage sections), the first support wall and the second support wall being arranged in the cargo compartment in a spaced-apart generally vertical orientation; at least one set of removable shelves, wherein each shelf of the at least one set of removable shelves is moveable between a first position in which the shelf extends between one of the first support wall and the second support wall and an interior side panel of the vehicle (as seen in figure 1 support rails 16 are fixed to the right hand interior side of the truck which in cooperation with rails 16 on the second support wall supports removable shelfs (trays) for product as seen in figure 2)and a second position in which the shelf does not extend between one of the first support wall and the second support wall and an interior side panel of the vehicle (as seen in figure 2  all the (trays) are removable including the second set of shelves); and 




The claimed invention is distinguishable from Wilson by its recitation of retractable shelves between the first support wall and the second support wall, and the set of retractable shelves is adjustable from a first stowed position and a second deployed position to provide the user with a range of selectable cargo carrying positions. Wherein said retractable shelves include a plurality of hingedly connected slats connected at alternating upper and lower interfaces.
The Magistrelli patent discloses a delivery truck having a compartment with shelves therein for holding cargo goods.    Magistrelli discloses an adjustable shelf (12) extending between two supporting walls (13, 14; 13, 14).  The adjustable shelf comprises of a plurality of foldable slats (91, 92) that may be retracted  into an out-of-the-way position, see figure 3 and column 6, lines 3-9.  The slats are pivotally connected at lower hinges and upper hinges, 87 and 86 respectively.  The adjustable shelves do not require shelves to be constantly put up and taken down and since they are attached to rail guides do not bounce off as removable shelves (trays) whenever the truck jerks during travel, see column 1, lines 49-60. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute retractable shelves comprising hingedly connected slats connected on alternating upper and lower interfaces as taught by Magistrelli for the set of removable shelves in Wilson’s vehicle compartment center storage section so that a user does not have to put up or take down the shelves (trays) while loading or unloading cargo goods and also to prevent damage that might otherwise occur to goods on account of shelves (trays) being dislodged during travel. 

In regard to claim 32,  Wilson discloses removable shelves (trays) that are removable from the cargo shelf system and stowed for later use

In regard to claim 1, Wilson discloses a first support wall and a second support wall (in figure 1 see two walls located in center of truck compartment forming three storage sections), the first support wall and the second support wall being arranged in the cargo compartment in a spaced-apart generally vertical orientation; at least one a first set of removable shelves supported between one . 

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson US Patent NO. 3,589,768 in view of Magistrelli US Patent No. 5,090,337 as applied to claim 1 above, and further in view of Tsai US Patent Application Publication No. 2004/0089625.
The Wilson and Magistrelli prior art disclose and teach the claimed limitations as applied above.
The claimed invention is distinguishable from Wilson as modified by Magistrelli by its recitation of a first and second shelf, of the first and second sets of shelves, having a support groove on the outboard side of the first and second cross members.  In Wilson the shelves (trays) are supported on L-shaped brackets.
The Tsai publication in figure 1 discloses a rack for supporting a set of shelves wherein each shelf is received in grooves 30. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute grooves as taught by Tsai for the L-shaped .

Allowable Subject Matter
10.	Claims 2-11, 23-25, 28-31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
11	Applicant’s arguments with respect to claim(s) 1, 26, 27 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612